             Case: 3:18-cv-00823-bbc Document #: 7 Filed: 12/10/18 Page 1 of 1
              Case: 18-3289    Document: 9       Filed: 12/10/2018  Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                 Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                       Phone: (312) 435-5850
              Chicago, Illinois 60604                                            www.ca7.uscourts.gov




                                                         ORDER
 December 10, 2018
                                                         Before
                                             WILLIAM J. BAUER, Circuit Judge
                                             MICHAEL Y. SCUDDER, Circuit Judge
                                             AMY J. ST. EVE, Circuit Judge

                                         IN RE: CRANBERRY GROWERS COOPERATIVE, doing
                                         business as CranGrow,
                                         Debtor - Appellee
 No. 18-3289
                                         APPEAL OF: PATRICK S. LAYNG, United States Trustee for
                                         Western District of Wisconsin

  Originating Case Information:

 Bankruptcy Case No: 1:17-bk-13318-cjf
 Western District of Wisconsin, Eau Claire Division-BK
 Bankruptcy Judge Catherine J. Furay


 The following are before the court:

 1. UNITED STATES TRUSTEE’S PETITION FOR DIRECT APPEAL PURSUANT TO 28
 U.S.C. § 158(d)(2) OF AN ORDER ISSUED BY THE UNITED STATES BANKRUPTCY
 COURT FOR THE WESTERN DISTRICT OF WISCONSIN, filed on November 21, 2018,
 by counsel.

 2. DEBTOR-APPELLEE’S REQUEST FOR PERMISSION TO TAKE DIRECT APPEAL
 PURSUANT TO FED. R. BANKR. P. 8006(g), filed on November 21, 2018, by counsel.

 IT IS ORDERED that the petition for direct appeal is GRANTED. The United States Trustee
 shall pay the required appellate fees to the clerk of the bankruptcy court within 14 days from
 the entry of this order pursuant to Federal Rule of Appellate Procedure 5(d)(1).


 form name: c7_Order_3J(form ID: 177)
